Citation Nr: 1145874	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  98-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar strain, for the period from March 4, 1997, through October 19, 2004, on an extraschedular basis.

2.  Entitlement to an initial evaluation in excess of 20 percent for chronic lumbar strain, from October 20, 2004, on an extraschedular basis.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for chronic lumbar strain, and assigned a 10 percent evaluation for it, effective March 4, 1997, and a 20 percent evaluation, effective October 20, 2004.  The Veteran disagreed with the assigned ratings.  The issues of entitlement to higher initial evaluations for the Veteran's low back disability were remanded by the Board in June 2008.  By decision dated February 2009, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated February 2011, upheld the determination with respect to the schedular evaluations assigned, but concluded the Board had failed to provide adequate reasons or bases for denying an extraschedular rating.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues an extraschedular evaluation is warranted for his low back disorder.  He claims he has not been able to work for many years because of it.  

In November 2011, the Veteran's representative asserted the Veteran was being treated for his low back condition by Sara L. Newell, M.D., and requested that the records be obtained.  

It was also indicated that while the Veteran has been examined by the VA throughout the course of his claim, no examiner has addressed the effect his low back disability has had on employment.

Under the circumstances of this case, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED to the RO for action as follows:

1.  Contact the Veteran and secure the necessary authorization for release of his medical records from Dr. Newell.  Her address is:  6160 South Yale Avenue, 2nd Floor, Tulsa, OK 74136.  Thereafter, the RO should seek to obtain copies of the records of his treatment by Dr. Newell.

2.  Schedule a VA orthopedic examination to determine the severity of the Veteran's low back disability.  All necessary tests should be performed.  The examiner is requested to furnish an opinion regarding whether the Veteran's low back disability has had marked interference with employability.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


